Citation Nr: 1432039	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  07-17 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating higher than 30 percent for bilateral iritis with conjunctivitis, glaucoma, and cataracts.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 1954.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the New York, New York Regional Office (RO) of the United States Department of Veterans Affairs.  In an October 2006 rating decision, the RO continued a 10 percent disability rating for bilateral iritis with conjunctivitis.  In a November 2007 rating decision, the RO changed the description of the service-connected eye disability to bilateral iritis with conjunctivitis, glaucoma, and cataracts.  The RO increased the rating for the bilateral eye disability to 30 percent.  The Veteran has continued his appeal, and his seeking a higher rating or ratings for his service-connected eye disorders.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO issued the November 2007 rating decision following an October 2007 VA examination of the Veteran's eyes.  In March 2008, the Veteran wrote that he wanted service connection and disability compensation for glaucoma and cataracts, as secondary iritis.  He contended that the glaucoma and cataracts have advanced to the point where they should be treated as separate conditions.

In March 2008, the Veteran also reported eye disorder symptoms more severe than the symptoms he reported during the October 2007 examination.  He stated that as of March 2008 his eyes watered continuously and heavily and were sensitive to bright light.  In the October 2007 examination he stated that since September 2006 he had experienced no watering of the eyes or photophobia.  In March 2008, he indicated that he had severe conjunctivitis discharge from his eyes.  In the October 2007 examination he related that since September 2006 he had not experienced eye discharge.  As the Veteran reported in March 2008 eye disorder symptoms beyond those he reported in the October 2007 examination, the Board will remand the eye rating issue for a new eye disorders examination to obtain current findings.

In reviewing the rating issue after the new examination, the RO should consider the Veteran's request for separate ratings for glaucoma and cataracts, and should explain any determination as to whether the Veteran's service-connected eye disorders are rated together or separately.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA records showing medical treatment for the service-connected eye condition for the period from 2008 to present.  

2.  Schedule the Veteran for a VA eye examination.  Provide the Veteran's paper claims file and any relevant information from her Virtual VA and VBMS electronic claims files for review.  

a.  The examiner must provide current findings regarding the Veteran's bilateral iritis, conjunctivitis, glaucoma, and cataracts, and/or any residuals of those disorders.  

b.  Ask the examiner to include specific findings as to any watering of the eyes, sensitivity of the eye to light, and conjunctivitis discharge from the eyes.  Ask the examiner to report any visual field defects and impairment of central visual acuity.  Ask the examiner to provide a comprehensive report, including complete explanation for all conclusions.

c.  The examiner should comment as to whether the disability has increased in severity since the most recent VA examination in 2008.  

3.  Thereafter, review the expanded record and consider the claim for higher rating or ratings for service-connected eye disorders.  Consider which service-connected eye disorders should be evaluated together and which separately, and explain the reasons for these determinations.  Issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



